310 S.W.3d 899 (2010)
Marjorie WASHINGTON, Appellant,
v.
WALKER PLACE APARTMENTS, Appellee.
No. 05-09-01103-CV.
Court of Appeals of Texas, Dallas.
March 30, 2010.
Marjorie Washington, Dallas, TX, pro se.
Before Justices O'NEILL, LANG, and MYERS.
OPINION PER CURIAM.
By letter dated February 5, 2010, we notified appellant that her brief was overdue and failure to file a brief within ten days would result in dismissal of the appeal without further notice. To date, appellant has failed to file either her brief or otherwise communicate with the Court regarding this appeal. Accordingly, on the Court's own motion, we dismiss the appeal. See TEX.R.APP. P. 38.8(a)(1).